 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9   RONALD OSBURN, et al.,                             Case No. 1:19-cv-00246-DAD-SAB

10                  Plaintiffs,                         ORDER CONTINUING MANDATORY
                                                        SCHEDULING CONFERENCE TO
11           v.                                         OCTOBER 15, 2019 AT 11:15 A.M.

12   COUNTRYWIDE HOME LOANS, et al.,                    (ECF No. 46)

13                  Defendants.

14

15          On March 26, 2019, the Court continued the mandatory scheduling conference until

16 August 13, 2019, due to the pending motion to dismiss in this action. (ECF No. 24.) On July 23,

17 2019, the Defendants filed a stipulation requesting the mandatory scheduling conference be

18 continued a further sixty days due to the still pending motion to dismiss. (ECF No. 46.)

19 Plaintiffs declined to join in the stipulation to continue the conference. (ECF No. 46.)
20          The Court finds good cause to continue the conference despite Plaintiffs’ disagreement.

21 Accordingly, the mandatory scheduling conference is HEREBY CONTINUED to October 15,

22 2019, at 11:15 a.m. in Courtroom 9. IT IS FURTHER ORDERED that the parties shall file a

23 joint scheduling report seven (7) days prior to the scheduling conference.

24
     IT IS SO ORDERED.
25

26 Dated:     July 23, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
27

28


                                                    1
